DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 recites “wherein the first adapter cage and the second adapter cage have a slide fit with interior surfaces of the first bay frame and the second bay frame.”, which should have been “wherein the first adapter cage and the second adapter cage have a slide fit with interior surfaces of the first bay frame and the second bay frame, respectively.” because only one adapter cage can occupy one bay frame at a time.   
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9, 14-16, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monson et al. (US 2018/0352679).
	Regarding claim 1, Monson discloses a computer chassis (Figs. 1-6) comprising: a first bay frame (such as left half of 300 for 302 in Fig. 5) having a first opening (opening for 302); and a second bay frame (such as right half of 300) disposed adjacent to the first bay frame, the second bay frame having a second opening of a same size (left half and right half have same size, refer to Figs. 1-5) as the first opening, wherein the first bay frame and the second bay frame are both configured to receive one of a first adapter cage (one of 106, 212, 302, Figs. 1-5) for one or more first removable devices of a first form factor (such as 2.5” SSD; see [0018]) and a second adapter cage (one of 108, 216, 306, Figs. 1-5; note [0035] recites drawer (adapter cage) may be used on the right side in Fig. 5) for a plurality of second removable devices of a second form factor different from the first form factor ([0018]: “…may be adapted to different form factors…”; also see Fig. 5).
	Regarding claim 2, Monson discloses the computer chassis of claim 1, and Monson further discloses wherein the first adapter cage is configured for the one or more first removable devices to be inserted into the first adapter cage prior to the first adapter cage being received in the first bay frame (see insertion arrow of 122 in Fig. 3).
	Regarding claim 3, Monson discloses the computer chassis of claim 1, and Monson further discloses wherein the second adapter cage is configured for the plurality of second removable devices to be inserted into the second adapter cage prior to the second adapter cage being received in the second bay frame (not explicitly shown, but can refer to insertion arrow of 122 in Fig. 3 for same concept).
	Regarding claim 9, Monson discloses the computer chassis of claim 1, and Monson further discloses wherein the first adapter cage and the second adapter cage have a slide fit with interior surfaces of the first bay frame and the second bay frame, respectively (slide fit shown in Figs. 1-4).
	Regarding claim 14, Monson discloses the computer chassis of claim 1, and Monson further discloses wherein the first bay frame and the second bay frame are of the same shape and size (212 and 216 same shape and size as shown in Fig. 4).
	Regarding claim 15, Monson discloses a bay frame for a computer chassis (Figs. 1-6), the bay frame comprising: a top wall (see top 104, Figs. 1-3) and a bottom wall (see bottom 222, 226, Fig. 4); and a left wall and a right wall (left and right wall of 104, 200, 300, Figs. 1-5) connected to the top wall and the bottom wall to define an opening and an interior space (opening and interior space shown in Figs. 2-5) therein, wherein the opening is configured to receive a first adapter cage (one of 106, 212, 302, Figs. 1-5) for one or more first removable devices of a first form factor (such as 2.5” SSD; see [0018]) and a second adapter cage (one of 108, 216, 306, Figs. 1-5; note [0035] recites drawer (adapter cage) may be used on the right side in Fig. 5) for a plurality of second removable devices of a second form factor different from the first form factor ([0018]: “…may be adapted to different form factors…”; also see Fig. 5).
	Regarding claim 16, Monson discloses the bay frame of claim 15, and Monson further discloses wherein the first adapter cage is configured for the one or more first removable devices to be inserted into the first adapter cage prior to the first adapter cage being received in the bay frame (see insertion arrow of 122 in Fig. 3).
	Regarding claim 17, Monson discloses the bay frame of claim 15, and Monson further discloses wherein the second adapter cage is configured for the plurality of second removable devices to be inserted into the second adapter cage prior to the second adapter cage being received in the bay frame (can refer to insertion arrow of 122 in Fig. 3 for same concept).
	Regarding claim 19, Monson discloses the bay frame of claim 15, and Monson further discloses wherein the first adapter cage and the second adapter cage have a slide fit with interior surfaces of the bay frame (slide fit shown in Figs. 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Monson.
	Regarding claim 4, Monson teaches the computer chassis of claim 1, and Monson further teaches wherein the first bay frame and the second bay frame are configured to receive removable storage devices having a U.2 form factor ([0018]).
Monson further teaches the form factor is evolving ([0002]: “5.25” hard disk drive… 3.5”… 2.5”… M.2, etc.”), but Monson does not explicitly teach E3.S form factor. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have E3.S form factor in Monson, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, using a newer established form factor, i.e. E3.S, provide optimal flash density of the SSD, and this yields predictable results to one of ordinary skill in the art.
	Regarding claim 5, Monson teaches the computer chassis of claim 1, and Monson further teaches wherein the one or more first removable devices and the plurality of second removable devices includes solid-state drives ([0018]: “… the described solutions are presented in the context of U.2 standards for 2.5” SSD, but may be adapted to different form factors for the memory devices.”).
	Monson further teaches other form factor ([0002]: “5.25” hard disk drive… 3.5”… 2.5”… M.2, etc.”), but does not explicitly teach wherein the one or more first removable devices include hard disk drives. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the one or more first removable devices include hard disk drives in Monson, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, Monson already teaches other form factors can be used, and that using hard disk drives increase compatibility and allow user to use other commonly used format for specific application usage, and this yields predictable results to one of ordinary skill in the art.
	Regarding claim 6, Monson teaches the computer chassis of claim 1, and Monson further teaches wherein the one or more first removable devices and the plurality of second removable devices includes 2.5” SSD ([0018]: “… the described solutions are presented in the context of U.2 standards for 2.5” SSD, but may be adapted to different form factors for the memory devices.”).
	Monson further teaches other form factor ([0002]: “5.25” hard disk drive… 3.5”… 2.5”… M.2, etc.”), but does not explicitly teach wherein the first form factor is E1.S and the second form factor is 2.5 hard disk drive (HDD). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the first form factor is E1.S and the second form factor is 2.5 HDD in Monson, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, Monson already teaches other form factors can be used, and that using other form factor, i.e. E1.S and 2.5 HDD increase compatibility and allow user to use other commonly used format for specific application usage, and this yields predictable results to one of ordinary skill in the art.
	Regarding claim 7, Monson teaches the computer chassis of claim 1, and Monson further teaches wherein the one or more first removable devices and the plurality of second removable devices includes 2.5” SSD ([0018]: “… the described solutions are presented in the context of U.2 standards for 2.5” SSD, but may be adapted to different form factors for the memory devices.”).
	Monson further teaches other form factor ([0002]: “5.25” hard disk drive… 3.5”… 2.5”… M.2, etc.”), but does not explicitly teach wherein the first form factor is Open Compute Project (OCP) 3.0 and the second form factor is E1.S. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the first form factor is Open Compute Project (OCP) 3.0 and the second form factor is E1.S in Monson, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, Monson already teaches other form factors can be used, and that using other form factor, i.e. E1.S and  OCP3.0 increase compatibility and allow user to use other commonly used format for specific application usage, and this yields predictable results to one of ordinary skill in the art.
	Regarding claim 8, Monson teaches the computer chassis of claim 1, and Monson further teaches wherein the one or more first removable devices and the plurality of second removable devices includes 2.5” SSD ([0018]: “… the described solutions are presented in the context of U.2 standards for 2.5” SSD, but may be adapted to different form factors for the memory devices.”).
	Monson further teaches other form factor ([0002]: “5.25” hard disk drive… 3.5”… 2.5”… M.2, etc.”), but does not explicitly teach wherein the first form factor is OCP 3.0 and the second form factor is 2.5 HDD. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the first form factor is OCP 3.0 and the second form factor is 2.5 HDD in Monson, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, Monson already teaches other form factors can be used, and that using other form factor, i.e. 2.5 HDD and  OCP3.0 increase compatibility and allow user to use other commonly used format for specific application usage, and this yields predictable results to one of ordinary skill in the art.
	Regarding claim 18, Monson teaches the bay frame of claim 15, and Monson further teaches wherein the opening is sized to receive removable storage devices having a U.2 form factor ([0018]).
	Monson further teaches the form factor is evolving ([0002]: “5.25” hard disk drive… 3.5”… 2.5”… M.2, etc.”), but Monson does not explicitly teach E3.S form factor. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have E3.S form factor in Monson, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, using a newer established form factor, i.e. E3.S, provide optimal flash density of the SSD, and this yields predictable results to one of ordinary skill in the art.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Monson, and further in view of Roscoe (US 5,761,030).
	Regarding claim 10, Monson teaches the computer chassis of claim 1. Monson does not teach wherein the first adapter cage is secured to the first bay frame with a screw when disposed within an interior space of the first bay frame. However, Roscoe teaches an adapter cage (34, Fig. 2) is secured to a bay frame (bay of 20, Fig. 2) with a screw (58, Fig. 2) when disposed within an interior space (space in 30, Fig. 2) of the bay frame. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first adapter cage is secured to the first bay frame with a screw when disposed within an interior space of the first bay frame in Monson, as taught by Roscoe, in order to secure the first adapter cage and prevent from sliding out by accident.
	Regarding claim 11, Monson teaches the computer chassis of claim 1. Monson does not teach wherein the second adapter cage is secured to the first bay frame with a screw when disposed within an interior space of the first bay frame. However, Roscoe teaches an adapter cage (34, Fig. 2) is secured to a bay frame (bay of 20, Fig. 2) with a screw (58, Fig. 2) when disposed within an interior space (space in 30, Fig. 2) of the bay frame. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second adapter cage is secured to the first bay frame with a screw when disposed within an interior space of the first bay frame in Monson, as taught by Roscoe, in order to secure the second adapter cage and prevent from sliding out by accident.

Claims 12, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Monson, and further in view of Coffin et al. (US 6,654,318; hereinafter “Coffin”).
	Regarding claim 12, Monson teaches the computer chassis of claim 1. Monson does not teach wherein the first adapter cage is secured to the first bay frame with a plunger lock when disposed within an interior space of the first bay frame. However, Coffin teaches an adapter cage (114, Figs. 1, 22) is secured to a bay frame (1310, Fig. 22) with a plunger lock (2204, Fig. 22) when disposed within an interior space of the bay frame (col. 20, lns. 32-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first adapter cage is secured to the first bay frame with a plunger lock when disposed within an interior space of the first bay frame in Monson, as taught by Coffin, in order to secure the first adapter cage and prevent from sliding out by accident.
	Regarding claim 13, Monson teaches the computer chassis of claim 1. Monson does not teach wherein the second adapter cage is secured to the first bay frame with a plunger lock when disposed within an interior space of the first bay frame. However, Coffin teaches an adapter cage (114, Figs. 1, 22) is secured to a bay frame (1310, Fig. 22) with a plunger lock (2204, Fig. 22) when disposed within an interior space of the bay frame (col. 20, lns. 32-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second adapter cage is secured to the first bay frame with a plunger lock when disposed within an interior space of the first bay frame in Monson, as taught by Coffin, in order to secure the second adapter cage and prevent from sliding out by accident.
	Regarding claim 20, Monson teaches the bay frame of claim 15. Monson does not teach wherein the first adapter cage or the second adapter cage are secured to the bay frame with a screw or plunger lock when disposed within the interior space of the bay frame. However, Coffin teaches an adapter cage (114, Figs. 1, 22) is secured to a bay frame (1310, Fig. 22) with a plunger lock (2204, Fig. 22) When disposed within an interior space of the bay frame (col. 20, lns. 32-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first adapter cage or the second adapter cage are secured to the bay frame with a screw or plunger lock when disposed within the interior space of the bay frame in Monson, as taught by Coffin, in order to secure the second adapter cage and prevent from sliding out by accident.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841